DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-21 are currently pending. 

Allowable Subject Matter
Claims 1-21 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 7 and 14
The prior art of record, whether alone or in combination, fails to teach or fairly suggest the limitation “the first and second module clamps comprising: a bolt that includes: a shaft that extends within the slot between the first and second planar solar panels and past the bottom faces of the first and second planar solar panels; and a flange head that is coupled to a first end of the shaft that engages the top face of the first and second planar solar panels; and a J-shaped clamp head that includes: a base, with the shaft extending through and rotatably coupled to the base such that turning the bolt or a nut causes the clamp head to move up and down on the shaft of the bolt, a first arm that extends from a first side of the base and engages one of the respective first and second elongated rails; and a second arm that extends from a second side of the base, the second arm including a tab that extends from an end of the second arm with the end of the second arm defining a first and second shelf on opposing sides of the tab, the tab extending within the slot between first and second planar solar panels and with the first and second shelf engaging the bottom faces of the first and second planar solar panels; and tightening the bolts of the module clamps by turning the bolts or nuts to cause the respective clamp heads and flange heads of the module clamps to move closer together to tighten the engagement between the first and second planar solar panels, first and second module clamps and first and second elongated rails, the tightening causing a break in an anodization of the first and second planar solar panels to generate an electric bonding path between the first and second elongated rails and the first and second planar solar panels via the first and second module clamps” in the context of other limitations recited in the claims.
US 2019/0379323, Au et al. teaches a method of coupling solar panels (22) to a pair of rails (30) via a plurality of module clamps to form at least a portion of a solar assembly [Figs. 1-16 and paragraphs 0078-0079], the method composing: 
positioning a first and second planar solar panel (22) on a first and second elongated rail (30) [see Fig. 8 and paragraphs 0078-0079], the first and second elongated rails (30) spaced apart and extending along respective parallel axes [see Fig. 8], the first and second planar solar panels (22) being positioned adjacent and in a common plane defining a slot between the first and second planar solar panels (22) [Figs. 8, 10 and 17-18, paragraphs 0078-0079], the first and second planar solar panels (22) having a top face and bottom face and a sidewall [Figs. 1, 8, 10 and 17-18]; positioning a first and second module clamp between the first and second planar solar panels (22) in the slot between the first and second planar solar panels (22) [paragraph 0079]. 
US 20170040928, Schuit et al. teaches a method of coupling solar panels (68) to a pair of rails (12) via a plurality of module clamps to form at least a portion of a solar assembly [Figs. 6-7 and paragraphs 0113-0115].
US 2018/0316307, Martin teaches universal bonding clamps used to assembly photovoltaic (PV) arrays and provide an electrically conductive path (or bond) between PV module frames forming part of the PV arrays and a rail system [Abstract].  The clamps of Martin comprising including a clamp portion (12) and a base portion (14) [Figs. 2-7 and paragraphs 0035-0036].
The prior art of record taken alone or in combination, do not disclose a clamp according to the limitations recited in the claims.  One or ordinary skill in the art would not be motivated to modify the clamps disclosed in the cited art to have the claimed structure because such a modification would require a substantial reconstruction and redesign of the elements and there is no teaching, suggestion or motivation that would lead one of ordinary skill to perform such modification [MPEP 2143.01 VI].
Regarding claims 2-6, 8-13 and 14-20
	Claims 2-6, 8-13 and 14-20 are allowed based on their dependency on claims 1, 7 and 14.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721